Per Curiam.
This matter comes on for determination on the motion of the appellant filed in this court for the appointment of counsel. The record discloses no request was made for such appointment in the district court to which such motions should be addressed as provided by Laws 1965, chapter 151, section 2, subsection (2), page 494. It is ordered:
First, that the motion in its present form be and the same is hereby denied.
Second, that the appellant is given 60 days from this date to make proper application and a like period in which to present his brief on appeal.
Motion denied.
Brief day extended.